[AWARD FOR

MAY 1, 2008 DIRECTOR GRANTS]

TERMS OF STOCK OPTION

 

This Agreement, including Schedule A hereto, (collectively, the "Agreement")
sets forth the terms of one or more stock options (each an "Option"
collectively, the "Options") granted to you (the "Grantee") by SkyTerra
Communications, Inc., a Delaware corporation (the "Company").

BACKGROUND

 

A.

Grantee is a director of the Company.

B.        In consideration of services to be performed, the Company desires to
afford Grantee an opportunity to purchase shares of its common stock in
accordance with the SkyTerra Communications, Inc. 2006 Equity and Incentive Plan
(the "Plan") as hereinafter provided.

C.        Any capitalized terms not otherwise defined herein shall have the
meaning accorded them under the Plan.

NOW, THEREFORE, in consideration of the mutual covenants hereinafter set forth
and for other good and valuable consideration, the parties, hereto, intending to
be legally bound, agree as follows:

1.         Grant of Options. The Company hereby irrevocably grants to the
Grantee the right to purchase all or any part of the aggregate number of shares
of Common Stock (the "Option Shares") specified on Schedule A attached hereto
(the "Certificate"), which option(s) shall constitute a Nonqualified Stock
Option, at the grant price(s) listed in the Certificate (the "Option Price"),
during the period and subject to the conditions hereinafter set forth.

2.         Option Period. The Options may be exercised in accordance with the
provisions of Paragraphs 3 and 4 hereof during the applicable Option Period,
which shall begin on the Grant Date specified in the Certificate and shall end
on the Option Expiration Date specified in the Certificate. All rights to
exercise the Options shall terminate on the applicable Option Expiration Date,
unless terminated sooner in accordance with the terms hereof.

3.         Exercise of Option. Each Option shall be exercisable in accordance
with the applicable vesting schedule and at the applicable grant price per share
specified on Certificate, provided that any portion of any Option which is
exercisable in any year, but not exercised, may be carried forward and exercised
in any future year during the applicable Option Period, but in no event past the
applicable Option Expiration Date.

 

(a)

Except as provided in Section 3(b), upon the termination by the Company or its
Subsidiaries of the Grantee’s service with the Company and its Subsidiaries,
other than for Cause, any portion of the Options that is not exercisable as of
the date of such termination of service shall immediately vest, and the vested
portion of the Options shall remain exercisable for a

 

--------------------------------------------------------------------------------

period of one year from and including the date of termination of service (and
shall terminate thereafter).

 

 

(b)

In the event that, following the Grant Date, the Grantee's service with the
Company and its Subsidiaries is terminated as a result of such Grantee's not
being renominated to an additional term of the Board of Directors, any portion
of the Options that is not exercisable as of the date of such termination of
service shall become fully vested and exercisable upon the date of such
termination of service and shall remain exercisable until the Option Expiration
Date.

 

 

(c)

Upon the termination by the Grantee of the Grantee’s service with the Company or
its Subsidiaries, that portion of the Options which is exercisable as of the
date of such termination of service shall remain exercisable for a period of 90
days from and including the date of termination of service (and shall terminate
thereafter). Unless the Committee in its sole discretion determines otherwise,
any portion of outstanding Options which is not exercisable as of the date of
such termination of employment shall terminate upon the date of such termination
of service.

 

 

(d)

If the Grantee shall die while providing services to the Company or its
Subsidiaries, or within 30 days after the date of termination of Grantee’s
service, or if the Grantee's service terminates by reason of Disability, that
portion of the Options which is exercisable as of the date of such termination
of service shall remain exercisable for a period of one year from and including
the date of termination of employment or service (and shall terminate
thereafter). Unless the Committee in its sole discretion determines otherwise,
any portion of the Options which is not exercisable as of the date of such
termination of service shall terminate upon the date of such termination of
service.

 

 

(e)

If the Grantee's service is terminated by the Company or its Subsidiaries for
Cause, all outstanding Options, whether or not they are exercisable as of the
date of such termination of service, shall terminate upon the date of such
termination of service.

 

4.         Manner of Exercise. Exercise of the Options shall be by written
notice to Company pursuant to Paragraph 10 hereof which includes payment for the
Option Shares in accordance with the terms of the Plan. Upon receipt of such
notice and payment, the Company shall deliver a certificate or certificates
representing the Option Shares purchased. The certificate or certificates
representing the Option Shares shall be registered in the name of the Grantee,
or if the Grantee so requests, shall be issued in or transferred into the name
of the Grantee and another person jointly with the right of survivorship. The
certificate or certificates shall be delivered to or upon the written order of
the Grantee. No Grantee or his legal representative, legatees or distributees,
as the case may be, shall be or shall be deemed to be a holder of any shares
subject to the Options unless and until certificates for such shares are issued

 

(3)

 

 



 

--------------------------------------------------------------------------------

to him or them upon the exercise of an Option. The Option Shares that shall be
purchased upon the exercise of the Options as provided herein shall be fully
paid and nonassessable.

5.         Transferability of Options. The Options are not transferable by the
Grantee other than by will or by the laws of descent and distribution in the
event of the Grantee's death, in which event the Options may be exercised by the
heirs or legal representatives of the Grantee as provided in Paragraph 4 hereof.
The Options may be exercised during the lifetime of the Grantee only by the
Grantee. Any attempt at assignment, transfer, pledge or disposition of the
Options contrary to the provisions hereof or the levy of any execution,
attachment or similar process upon the Options shall be null and void and
without effect. Any exercise of the Options by a person other than the Grantee
shall be accompanied by appropriate proofs of the right of such person to
exercise the Options.

6.         Option Shares to be Purchased for Investment. Unless the Company has
notified the Grantee pursuant to Paragraph 10 hereof that a registration
statement covering the Option Shares has become effective under the Securities
Act of 1933 (the "Act"), it shall be a condition to the exercise of the Options
that the Option Shares acquired upon such exercise be acquired for investment
and not with a view to distribution. If requested by the Company upon advice of
its counsel that the same is necessary or desirable, the Grantee shall, at the
time of purchase of the Option Shares, deliver to the Company Grantee's written
representation that Grantee (a) is purchasing the Option Shares for his own
account for investment, and not with a view to public distribution or with any
present intention of reselling any of the Option Shares (other than a
distribution or resale which, in the opinion of counsel satisfactory to the
Company, may be made without violating the registration provisions of the Act);
(b) has been advised and understands that (i) the Option Shares have not been
registered under the Act and are subject to restrictions on transfer and (ii)
the Company is under no obligation to register the Option Shares under the Act
or to take any action which would make available to the Grantee any exemption
from such registration; and (c) has been advised and understands that such
Option Shares may not be transferred without compliance with all applicable
federal and state securities laws.

7.         Changes in Capital Structure. The number of Option Shares covered by
the Options and the Option Price shall be subject to adjustment in accordance
with Section 4(d) of the Plan.

8.       Legal Requirements. If the listing, registration or qualification of
the Option Shares upon any securities exchange or under any federal or state
law, or the consent or approval of any governmental regulatory body is necessary
as a condition of or in connection with the purchase of the Option Shares, the
Company shall not be obligated to issue or deliver the certificates representing
the Option Shares as to which the Options have been exercised unless and until
such listing, registration, qualification, consent or approval shall have been
effected or obtained. The Options do not hereby impose on the Company a duty to
so list, register, qualify, or effect or obtain consent or approval. If
registration is considered unnecessary by the Company or its counsel, the
Company may cause a legend to be placed on the certificates for the Option
Shares being issued calling attention to the fact that they have been acquired
for investment and have not been registered, such legend to read substantially
as follows:

"THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE

 

(3)

 

 



 

--------------------------------------------------------------------------------

SECURITIES ACT OF 1933, AS AMENDED, OR ANY STATE SECURITIES LAWS, AND MAY NOT BE
OFFERED FOR SALE, SOLD OR OTHERWISE TRANSFERRED UNLESS THERE IS A REGISTRATION
STATEMENT IN EFFECT COVERING SUCH SECURITIES OR THERE IS AVAILABLE AN EXEMPTION
FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT OF 1933, AS AMENDED,
AND APPLICABLE STATE SECURITIES LAWS."

9.       No Obligation to Exercise Options. The Grantee shall be under no
obligation to exercise the Options.

10.     Notices. All notices required or permitted hereunder shall be in writing
and shall be deemed to be properly given when personally delivered to the party
entitled to receive the notice or when sent by certified or registered mail,
postage prepaid, properly addressed to the party entitled to receive such notice
at the address stated below:

 

If to the Company:

Address of Company on file with the

 

Securities and Exchange Commission

 

Attention: General Counsel

 

 

If to the Grantee:

Address of Grantee on file with the Company

 

11.       Administration. The Options have been granted pursuant to the Plan,
and are subject to the terms and provisions thereof. By acceptance hereof the
Grantee acknowledges receipt of a copy of the Plan. All questions of
interpretation and application of the Plan and the Options shall be determined
by the Company, and such determination shall be final, binding and conclusive.

12.       Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and
assigns.

13.       Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Delaware without regard to conflicts of laws
principles.

14.       Acceptance. This Agreement may be accepted via an electronic
acceptance, or in manually executed counterparts, each of which shall be deemed
an original, but all of which together shall constitute one and the same
instrument.

15.       Amendment. This Agreement may not be amended except via an electronic
acceptance or in a writing signed by both parties.

 

 

(4)

 

 



 

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed and delivered to the
Grantee identified in Schedule A hereto as of the Grant Date.

 

SKYTERRA COMMUNICATIONS, INC

 

 

 

 

By:

/s/ Randy Segal

 

Name: Randy Segal

 

Title: Senior Vice President and General

 

Counsel

 

 

 

GRANTEE

 

 

 

 

 

 

 

(5)

 

 



 

--------------------------------------------------------------------------------

SCHEDULE A

 

NAME:

 

 

TYPE OF OPTIONS

NUMBER OF OPTIONS

GRANT DATE

EXERCISE PRICE PER SHARE

VESTING SCHEDULE

OPTION EXPIRATION DATE

NQSO

20,000

May 1, 2008

$8.15

1/3 of the Options on each anniversary of the Grant Date, subject to the terms
and conditions of the Plan and this Agreement

May 1, 2018

 

 

(6)

 

 



 

 